Order modified so as to grant motion to extent of referring to an official referee the question as to whether there was a letting of the premises involved prior to the issuance of the original stay, and whether willful disregard of the stay provisions was established. Upon such hearing any facts, including those matters referred to in appellant’s brief as having transpired since the entry of the order appealed from, may be received in evidence if they throw any light on the question whether there was an actual letting and as to the date thereof, and as to the willfulness of the conduct. The official referee will report to the Special Term, which is directed to redetermine the motion after receiving his report. Settle order. Present — Peck, P. J., Callahan, Breitel, Bastow and Botein, JJ.